NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT STANLEY GORDON,                          No.    19-17452

                Plaintiff-Appellant,            D.C. No. 5:10-cv-05399-EJD

 v.
                                                MEMORANDUM*
METROPOLITAN LIFE INSURANCE
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                            Submitted April 23, 2021**

Before: GOODWIN, SILVERMAN, and BRESS, Circuit Judges.

      Robert Stanley Gordon, proceeding pro se, appeals the district court’s

summary judgment for Metropolitan Life Insurance Company (“MetLife”)

following MetLife’s denial of Gordon’s application for long-term disability

benefits under a plan governed by the Employee Retirement Income Security Act


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 1974 (“ERISA”), 29 U.S.C. §§ 1001-1461. We have jurisdiction under 28

U.S.C. § 1291. Where, as here, the district court conducted a de novo review of an

ERISA plan administrator’s decision, we review for clear error its findings of fact.

Silver v. Exec. Car Leasing Long-Term Disability Plan, 466 F.3d 727, 732-33 (9th

Cir. 2006). We affirm.

      The record supports the district court’s finding that Gordon was not

“disabled” as defined by the plan, that is, that he was not unable to work at his own

occupation for any employer in his local economy during the relevant time period.

See Easley v. Cromartie, 532 U.S. 234, 242 (2001) (in reviewing for clear error, an

appellate court will reverse only if “on the entire evidence,” it is “left with the

definite and firm conviction that a mistake has been committed”).

      We do not consider matters raised for the first time on appeal, including

Gordon’s contention that the administrative record is incomplete. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2